Stephens, J.
A process beginning “State of Georgia, Toombs and Treutlen counties: To the sheriff of said county—Greetings:” contains a direction to the sheriff of Treutlen county, Georgia; and where such process is regularly issued and is attached to a second original of a suit brought in the superior court of Toombs county, Georgia, service of the petition and process may legally be perfected in'Treutlen county by the sheriff of that county. See, in' this connection, Civil Code (1910), § 5567. The affidavit of illegality was properly dismissed.

Judgment affirmed.


Jenkins, B. J., and Bell, J., concur.